FILED
                            NOT FOR PUBLICATION                              JUN 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DANIEL HUGH O’CONNOR,                            No. 13-71413

               Petitioner - Appellant,           Tax Ct. No. 7234-11

 v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Daniel Hugh O’Connor appeals pro se from a decision of the Tax Court

denying his petition challenging a deficiency in his 2008 income tax. We have

jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo the Tax Court’s

legal conclusions, and for clear error its factual findings. Johanson v. Comm’r,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
541 F.3d 973, 976 (9th Cir. 2008). We affirm.

      The Tax Court properly upheld the Commissioner’s determination of

deficiency because the amount paid to O’Connor for his participation in a medical

research study was not excludable from his gross income as a gift or as

compensation for his injuries or sickness. See 26 U.S.C. § 61 (broadly defining

gross income); Comm’r v. Dunkin, 500 F.3d 1065, 1069 (9th Cir. 2007)

(“[E]xclusions from gross income are construed narrowly in favor of taxation.”);

see also Comm’r v. Schleier, 515 U.S. 323, 337 (1995) (a taxpayer may only

exclude amounts under 26 U.S.C. § 104(a)(2), as compensation for physical

injuries or physical sickness, when the taxpayer demonstrates, among other things,

that the payment was received on account of personal physical injury or physical

sickness); Comm’r v. Duberstein, 363 U.S. 278, 286 (1960) (“A gift in the

statutory sense . . . proceeds from a detached and disinterested generosity, . . . out

of affection, respect, admiration, charity or like impulses.” (citation and internal

quotation marks omitted)).

      We reject O’Connor’s contentions concerning his right to privacy, his Fifth

Amendment privilege against self-incrimination, and the alleged lack of

jurisdiction of this court, the Tax Court, and the Internal Revenue Service.

      AFFIRMED.


                                           2                                     13-71413